 

wes -C¥-OD338-JZ Doc #: 1-6 Filed: 02/14/20 1 of 5. PagelD #: 15

IN THE COURT OF COMMON PLEAS
LUCAS COUNTY, OHIO

Carol McMurran
And |

Willis McMurran
413 D Street Case No.:
Milville, NJ 08332.

 

Judge:
Plaintiffs.
v. COMPLAINT

po -000
National Railroad Passenger Corporation eek mia we

A/K/A Amtrak |
415 Emerald Avenue, | MICHAELR GOULDING
Toledo, OH 43604 | | |

. Defendant

 

 

Now Come Plaintiffs Carol McMurran and Willis McMurran, by and through counsel,
and for their Complaint against the Defendant National Railroad Passenger Corporation, A/K/A
Amtrak, state and aver as follows: |
COUNT I
1. Atthe time of the injury incident alleged herein the Plaintiffs were residents of Wayne
County, Michigan. Since the incident Plaintiffs have moved residence and currently
| reside at 413 D Street, Milville, Cumberland County, New Jersey 08332.
2. At all times herein the Defendant National Passenger Rail Corporation A/K/A/ Amtrak, is

a railroad engaged in transportation of passengers throughout the United States and

regularly conducts business in Lucas County, Ohio.

EXHIBIT

é
j+—

 
a

Case: 3:20-cv-00338-JZ Doc #: 1-6 Filed: 02/14/20 2 of 5. PagelD #: 16

. On or about December 12, 2017 the Plaintiffs were ticket holders for an Amtrak train that

was to depart to the City of Toledo, Lucas County, Ohio and ultimately transport them to

New Jersey.

. Onor about December 12, 2017 the Plaintiff Carol McMurran was used a cane to assist

her walking.

. Onor about December 12, 2017 the Plaintiff Carol McMurran was at the Amtrak Station,

415 Emerald Avenue, Toledo, Ohio and was being shown to her train by an Amtrak

employee, thought to be a ticket agent.

. On or about December 12, 2017 Plaintiff had requested assistance boarding the train,

specifically ae requested the use of a “step stool” to help her board the train. The ticket
agent, in the presence of Plaintiffs, requested that the train conductor, who was identified
as Patrick Gibson, provide Plaintiff with the step stool to board the train. The conductor
refused to provide a step stool, claiming — was none. He stated that Plaintiff would

just have to get on the train the “best way she can.”

. On or about December 12, 2017, following the conversations described in paragraph 6

above, the Plaintiff Carol McMurran attempted to step onto the train without the help of
a step stool. As she attempted to board the train and step onto it, Plaintiff lost her footing

and fell forward to the metal floor of the passenger car.

. On or about December 12, 2017 the Defendant was negligent in failing to provide

Plaintiff with reasonably safe access to its passenger train; in failing to provide proper
and safe assistance to Plaintiff; in failing to make available a.step stool or other assistive
device for Plaintiff to safely board the train; in ignoring Plaintiff’s request for an assistive

device to board her train; in failing to create, implement and/or enforce proper and
10.

11.

12.

13.

Case: 3:20-cv-00338-JZ Doc #: 1-6 Filed: 02/14/20 3 of 5. PagelD #: 17

reasonable procedures for the.access of customers such as Plaintiff onto its train; in
failing to properly train and upervina its employees; and the Defendant was otherwise
negligent.

On or about December 12, 2017 as a direct and proximate result of the Defendant’s
negligence, Plaintiff Carol McMurran was caused to suffer serious injuries to her
shoulder, ribs, back, knees, thigh and hip. Upon information and belief, one or more of
these injuries are permanent.

As a direct and proximate result of the Defendant’s nsglizence Plaintiff Carol
MeMurran has incurred damages, and as a result, hereby seeks compensation for those
damages, including but not limited to past and future: Pain and suffering and emotional
distress; loss of enjoyment of life and impairment of her abilities to engage in the
activities of every day life; loss of household services; medical, rehabilitative and

pharmaceutical treatment and bills; and out-of-pocket expenses and other damages.

WHEREFORE, Plaintiff Carol McMurran seeks damages in COUNT I from the Defendant
in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00), together with costs

and such other and further relief as this Court deems just and proper.

COUNT II
Plaintiffs incorporate paragraphs 1 through 10 as though fully set forth herein.
At all times herein the Plaintiffs Carol McMurran and Willis McMurran were married
and reside together as husband and wife. |
As a direct and proximate result of the Defendant’s negligence as aforesaid, and the

physical and emotional injuries suffered by Caro McMurran, the Plaintiff Willis
Case: 3:20-cv-00338-JZ Doc #: 1-6 Filed: 02/14/20 4 of 5. PagelD #: 18

McMurran suffered a loss of care, comfort, companionship and affection of his wife and

a loss of consortium of his wife Carol McMurran.
WHEREFORE, Plaintiff Willis McMurran seeks damages in COUNT I from the Defendant
in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00), together with costs

and such other and further relief as this Court deems just and proper.

Respectfully Submitted,

we fl

Brian on Cas onkese

Counsel for Plaintiffs

The Reddy Law Firm

427 W. Dussel Drive, Ste 266
Maumee, OH 43537

P. (419) 482-1467

F. (419) 419 3512

Email: Brian@thereddylawfirm.com
case: HUGAS SQUNTY COMMON FLEAS EOURE 5 ors, pagelb #:19

TO: Bernie Quilter, Clerk of Courts CASE NO. ~ G-4801-CI-0201904724-000
| Judge
JUDGE_______- — MICHAEL R GOULDING

The following type of case is being filed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Professional Malpractice a
Legal Malpractice (L) .
Medical Malpractice (M)
roduct Liability (B)
| Other Tort (C) By submitting the complaint, with the
signature of the Attorney, the Attorney |
Workers' Compensation . affirms that the name of person with
State Funded (D) settlement authority and his/her direct
Self Insured (K) phone number will be provided upon
request to a party or counsel in this matter
Administrative Appeal (F)
cieer Civil :
Commercial Docket Consumer Fraud on[CTrorfeiture
. Appropriation (P) [__] Court Ordered
Guo Civil(H)  L_JCertificate of Title
Copyright Infringement (W)

This case was previously dismissed pursuant to CIVIL RULE 41 and is to be assigned to
Judge , the original Judge at the time of dismissal. The
previously filed case number was CI

 

This case is a civil forfeiture case with a criminal case curently pending. The pending case number

is , assigned to Judge

 

This case is a Declaratory Judgment case with a personal injury or related case currently pending.
The pending case number is , assigned to Judge

This case is to be reviewed for consolidation in accordance with Local Rule 5.02 as a companion or

related case. This designation sheet will be sent by the Clerk of Courts to the newly assigned Judge for review

with the Judge who has the companion or related case with the lowest case number. The Judge who would
receive the consolidated case may accept or deny consolidation of the case. Both Judges will sign this

designation sheet to indicate the action taken. If the Judge with the lowest case number agrees to accept, the
reassignment of the case by the Administration Judge shall be processed. If there is a disagreement between the

Judges regarding consolidation, the matter may be referred to the Administrative Judge.

 

 

Related/companion case number Assigned Judge

Approve/Deny Date § Approve/Deny Date
Attorney Brian Reddy, The Reddy Law Firm

Address 427 W. Dussel Dr., Suite 266

 

Maumee, OH 43542
Telephone 419 482-1467

 
